DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 12/22/2021.
Claims 1-2 and 4-10 are presented for examination. Claims 1, 4-5 and 8-10 have been amended. Claim 3 has been cancelled.
Applicant’s amendments to the claims have overcome claim objections and 112 (b) rejections set forth in the non-Final Office Action mailed 10/7/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine), Jachiet (US PGPUB 20120110301 A1) and Gootherts et al. (US PGPUB 20060271938 A1, hereafter Gootherts).
Zaarur, Blaine, Jachiet and Gootherts were cited on the previous office action.

Regarding to Claim 1, Zaarur discloses: A method for implementing a partitioning during execution of software applications on a platform comprising a multicore processor having several separate cores (see Fig. 3, [0007] and Claim 15),
the implementing method being implemented by an electronic implementing device and comprising the following step (see Fig. 3, [0007] and Claim 15):
- switching between execution of a current set of software application(s) on a plurality of cores and execution of a subsequent set of software application(s) on the plurality of cores (see Fig. 3, [0007] and Claim 15; “switch, at one of the potential switch points, execution of the task from the first software of the first core to the second software of the second core”), 

the context switching is carried out in a synchronous manner on said plurality of cores;
the step of synchronous multicore switching including all actions of a first group of actions consisting of:
+ waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running; 
+ purging all memory resource(s) associated with the current set of software application(s).
However, Blaine discloses: context switch performed in a multicore device is carried out in a synchronous manner on said plurality of cores (see lines 59-62 of col. 14 and lines 29-31 of col. 16; “the default set of recommended processor cores is be subsequently replaced by an updated set of recommended cores, for example, during a subsequent context switch event” and “the set of recommended cores may be communicated synchronously with a context switch event”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the context switch of first and second applications on the multicore device from Zaarur by including synchronizing between multiple cores in the context switch on multicore device from Blaine, since it would provide a mechanism of communicating each of the cores at same state (see lines 29-31 of col. 16 from Blaine).

The combination of Zaarur and Blaine does not disclose: the step of synchronous multicore switching including all actions of a first group of actions consisting of:

+ purging all memory resource(s) associated with the current set of software application(s).
However, Jachiet discloses: step performed in a context switching including one or more actions of a first group of actions consisting of: + purging all memory resource(s) associated with the current set of process(es) to be switched out (see [0079]; “to purge from cache memory the software entities of the first process and thus to leave the cache memory free for the software entities of the second process”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processes performing for context switching of first and second applications on the multicore device from the combination of Zaarur and Blaine by including purging memory resource associated with process to be switched out at a context switch process from Jachiet, and thus the combination of Zaarur, Blaine and Jachiet discloses: the step of synchronous multicore switching including all actions of a first group of actions consisting of: + purging all memory resource(s) associated with the current set of software application(s), since it would provide a mechanism of leaving the cache memory free for the second process to be switched in (see [0079] from Jachiet).

The combination of Zaarur, Blaine and Jachiet does not disclose: the first group of actions further consisting of: + waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running.

process to be switched out at the context switch process to finish running (see [0024]-[0025]; “This deferral of an involuntary context switch allows the thread 106 to complete the critical operation before being switched out”. Waiting for the completion of the critical operation, i.e., uninterruptible process(es), of the thread to be switched out at a context switch process).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processes performing for context switching of first and second applications on the multicore device from the combination of Zaarur, Blaine and Jachiet by including method of allowing critical operation of a task/thread to be switched out at a context switch to be completed before actually switching out the task/thread from Gootherts, and thus the combination of Zaarur, Blaine, Jachiet and Gootherts discloses the missing limitations from Zaarur (note: Gootherts itself may not actually discuss performing action of waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running; however the combination of Zaarur, Blaine and Jachiet would discuss performing context switch process on current set of software application that is to be switched out at multiple synchronized cores device. Thereby after combining concept/feature Gootherts into the combination of Zaarur, Blaine and Jachiet, the new combination would disclose performing action of waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running), since it would provide a mechanism of avoiding delay the execution of critical work of a task/application/thread to be switched out at a context switch process (see [0024]-[0025] from Gootherts).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Zaarur, Blaine, Jachiet and Gootherts discloses: wherein the step of synchronous multicore switching is performed synchronously over all of the cores of the processor (see lines 59-62 of col. 14 and lines 29-31 of col. 16 from Blaine; “the default set of recommended processor cores is be subsequently replaced by an updated set of recommended cores, for example, during a subsequent context switch event” and “the set of recommended cores may be communicated synchronously with a context switch event”. When the recommended cores include all of the cores of the processor in the multicore device, the step of synchronous multicore switching is performed synchronously over all of the cores of the processor).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Zaarur, Blaine, Jachiet and Gootherts discloses: wherein the step of synchronous multicore switching further includes one or more actions among a second group of actions consisting of: + resetting input(s)-output(s) associated with the subsequent set of software application(s); + saving context of the current set of software application(s); and + restoring the context of the subsequent set of software application(s) (see [0084]-[0085] from Zaarur; “transferring state information associated with execution of the task from buffers or other memory structures”).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Zaarur, Blaine, Jachiet and Gootherts discloses: wherein the platform hosts a single operating system for all of the cores and/or or an operating system for each core (see Fig. 

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above. (see the rejection of claim 1 and also see lines 25-34 of col. 4, lines 19-23 of col. 19 from Blaine; “the techniques may be carried out in a data processing system in response to its processor executing a sequence of instructions contained in a storage medium, such as embody a non-transitory machine-readable storage medium”).

Regarding to Claim 9, Claim 9 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine), Jachiet (US PGPUB 20120110301 A1) and Gootherts et al. (US PGPUB 20060271938 A1, hereafter Gootherts) and further in view of Jokinen et al. (US PGPUB 20150268985 A1, hereafter Jokinen).
Zaarur, Blaine, Jachiet, Gootherts and Jokinen were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Zaarur, Blaine, Jachiet and Gootherts does not disclose: wherein the method further comprises the following step:
- switching between a running of a first software application and a running of a second software application on a same core, during a running of a given set of software application(s).
However, Jokinen discloses: a multicore device not only performs context switch process to switch tasks from one core to another but also performs context switch process to switch tasks on same core during running the tasks (see [0018]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of context switching of first and second applications on the multicore device from the combination of Zaarur, Blaine, Jachiet and Gootherts by including method of not only performing context switch on different cores of a multicore device but also performing context switch on same core of the multicore device from Jokinen, and thus the combination of Zaarur, Blaine, Jachiet, Gootherts and Jokinen discloses the missing limitations from the combination of Zaarur, Blaine, Jachiet and Gootherts (note: after adding the ability of not only performing context switch on different cores of a device but also performing context switch on same core of the device, the new combination is able to perform action of  switching between the running of a first software application and the running of a second software application on a same core, during the running of a given set of software application), since it would provide a compatible system that is able to perform context switch on both of different cores and same core of same device (see [0018] from Jokinen).

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Zaarur, Blaine, Jachiet, Gootherts and Jokinen discloses: wherein the step of switching on a same core includes one or more actions among the group consisting of: + waiting for uninterruptible process(es) of the first software application to finish running; + purging memory resource(s) of the core, including the corresponding private cache(s); + saving the context of the first software application; and + restoring the context of the second software application (see [0084]-[0085] from Zaarur and [0079] from Jachiet; “transferring state information associated with execution of the task from buffers or other memory structures” and “to purge from cache memory the software entities of the first process and thus to leave the cache memory free for the software entities of the second process”. Note: not matter for context switch on different cores or on same core, both actions of saving/transferring state information of task/application to be switched out and purging memory resource of the task/application to be switched out are necessary to be performed for a context switch process, and thus saving/transferring state information of the first software application and purging memory resource of the first software application at the core are also performed at the case of switching execution of first and second software applications at the same core).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zaarur et al. (US PGPUB 20130061237 A1, hereafter Zaarur) in view of Blaine et al. (US Patent 9830187 B1, hereafter Blaine), Jachiet (US PGPUB 20120110301 A1) and Gootherts et al. (US PGPUB 20060271938 A1, hereafter Gootherts) and further in view of Reynolds et al. (US PGPUB 20020104043 A1, hereafter Reynolds).
Zaarur, Blaine, Jachiet, Gootherts and Reynolds were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Zaarur, Blaine, Jachiet and Gootherts discloses: An electronic system, comprising:
- a memory able to store [avionics] software applications (see Fig. 1 and [0026] from Zaarur);
- a platform able to execute each software application, the platform comprising a multicore processor having several separate cores (see Figs. 1, 3, [0007], [0024] and [0026] from Zaarur); and
- the electronic device for implementing the partitioning during the execution of the software applications on the platform according to claim 9 (see rejection of Claim 9).
The combination of Zaarur, Blaine, Jachiet and Gootherts does not disclose: the software applications are avionics software applications.
However, Reynolds discloses: a memory of a device that performs context switch process able to store avionics software applications (see [0018] and [0020]; “main system memory 106 is a partitioned RAM memory having "n" partitions of either a physical or logical nature. Each partition contains an independent proprietary avionics software program” and “The partitions of main system memory 106 are executed by main system microprocessor 102 in a context switching arrangement …. When a partition is switched into context”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the software programs of the computer device performs context switch process from the combination of Zaarur, Blaine, Jachiet and Gootherts by including avionics software applications of a computer device performs context switch .

Response to Arguments
Applicant’s arguments, filled 12/22/2021, with respect to rejections of Claims 1-2 and 4-10 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 6-7 are summarized as the following:
For independent claims 1, 8, 9, each of the claims were amended to include limitations of “the step of synchronous multicore switching including all action of a first group of actions consisting of: waiting, synchronized over … purging …the current set of software application(s)”. At the previous office action, Examiner indicated the combination of Zaarur, Blaine and Jachiet fails to disclose the amended limitations and using Gootherts to close “the significant gap left by Zaarur, Blaine and Jachiet” (see last paragraph of page 6 and first paragraph of page 7 from the Remarks). However, [0024]-[0025] from Gootherts that Examiner cited for the rejection “merely describe a temporary wait for the end of execution, the wait being limited by a maximum timeout”. Such concept is in contrast with the claim limitations since “the wait of the claim is without a maximum timeout”. In addition, “Gootherts is silent in regard to a multicore processor” while “the claims recite a wait that is synchronized on a plurality of cores” (see 2nd
For dependent claims 2-7 and 10, the responsive rejections of are not proper due to the allowability of independent Claims 1 and 9 since Claims 2-7 and 10 each depend from either Claim 1 or 10.

The examiner respectively disagrees.
Applicant stated that the paragraphs cited from Gootherts disclose maximum timeout type of wait. However, what is exactly cited from the paragraphs includes two different implementations (deferring the context switch without maximum timeout type of waiting, i.e., waiting the critical operation to be completed, and deferring the context switching with maximum timeout type of waiting) while Examiner used one of the implementation of without maximum timeout type of waiting at the rejections and Applicant argued about another implementation. Even to consider the implementation of using maximum timeout type of waiting as Applicant argued about, such implementation still contains situation of the critical operation or uninterruptible process is executed and completed before the maximum timeout wait counter is reached. Such situation at the maximum timeout type of waiting is still reasonable to cover the concept from the current related claim limitation. Furthermore, the actual claim language for the limitation having issue is “waiting … to finish running”; to one with ordinary skill in the art, waiting a process to finish running can be implemented by counting a maximum wait counter during running the process and ceasing the running of the process when the maximum wait counter is reached. The current claim language does not exclude such implementation to achieve the result required by the claimed limitations. Thereby, the concept from Gootherts does teach feature of waiting uninterruptible process that is to be switched out to finish running. 

For the issue of Gootherts is silent in regard to a multicore processor,  no matter on the previous office action or this current office action, the limitations having issue was and is rejected under the combination of Zaarur, Blaine, Jachiet and Gootherts instead of Gootherts alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Before combining the concept from Gootherts, the combination of Zaarur, Blaine and Jachiet already discloses features of performing context switching process on a multiple core processor system and the step of synchronous multicore switching including action of purging all memory resource(s) associated with the current set of software application(s). Comparing such features to the limitations having issue, the only difference is that waiting for uninterruptible process(es) of the current set of software application(s) that is/are to be switched out to finish running. The combination of Zaarur, Blaine and Jachiet already discusses the context switching process is performed in the multicore processor environment. The concept from Gootherts is related to a generic context switch process/mechanism that allows waiting uninterruptible process or critical operation to be switched out to finish running before actually switching out the uninterruptible process or critical operation. Applying such generic context switch process/mechanism to a context switch process performed in a multicore processor environment is reasonable to one with ordinary skill in the art and furthermore such combination is able to provide a mechanism of avoiding delay the execution of critical 

The response to applicant’s argument regarding to Claims 2-7 and 10 are same set forth for the Claims 1 and 9 above. Claims 2-7 and 10 are rejected due to dependency and the same reasons as set forth on the 103 rejection section.

Therefore, Claims 1-2 and 4-10 are rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196